Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00430-CR

                                        Orlando ORTIZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 17-06-00056-CRL
                         Honorable Donna S. Rayes, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED April 27, 2022.


                                                 _____________________________
                                                 Irene Rios, Justice